Exhibit 10.1

[IVAX DIAGNOSTICS, INC. LETTERHEAD]

Dear [Mr. Deutsch]:

This is to confirm the termination of your employment with IVAX Diagnostics (the
“Company”) effective May 21, 2010 (“Termination Date”). This letter sets forth
the terms of the termination of your employment and the benefits the Company
will provide to you upon the cessation of your employment if you sign and return
this letter agreement to Charles Struby by May 7, 2010 (“Effective Date”) and do
not thereafter timely revoke your acceptance. You can, of course, sign and
return this letter agreement at any time prior to May 7, 2010 after your review
if in your best interest to do so.

By signing and returning this letter, you will be entering into a binding
agreement with the Company and will be agreeing to the terms and conditions set
forth in the numbered paragraphs below, including the release of claims set
forth in Paragraph 5.

If you choose not to sign and return this letter agreement by the Effective
Date, you will not receive the Severance Pay, Stock Options and Health Insurance
(as defined in Paragraphs 2, 3 and 4 below). Rather, you will only receive
payments of any wages owed through the Termination Date, and any unused vacation
time accrued through the Termination Date.

Whether or not you agree to the terms and conditions in this letter:

 

  •  

You will receive payments of any wages owed from the date hereof through the
Termination Date;

 

  •  

You will receive payments, net of applicable withholding, social security, state
and federal taxes, which represents accrued vacation through the Termination
Date , scheduled to be paid on June 2, 2010; and

 

  •  

All other benefits provided to you as an employee of the Company, including life
insurance and long-term disability, will cease as of May 31, 2010.

If, after reviewing this letter agreement, you find the terms and conditions are
satisfactory to you, you should sign and return this letter to Charles Struby by
May 7, 2010.

The following numbered paragraphs set forth the terms and conditions which will
apply, as of May 21, 2010, if you timely sign and return this letter agreement
and do not thereafter timely revoke your acceptance:

 

  1. Termination of Employment – Your employment with the Company will terminate
without cause and by mutual agreement on May 21, 2010, and all benefits of
employment will cease on May 21, 2010.



--------------------------------------------------------------------------------

  2. Severance Pay – After the Termination Date, the Company will pay you an
amount equal to 12 months of your base salary, less all applicable state and
federal taxes (the “Severance Pay”). This Severance Pay will be paid in
bi-weekly installments on the regular Company pay dates beginning after the
Termination Date. The balance of the Severance Pay will be paid in a lump sum on
September 22, 2010.

 

  3. Stock Options – The exercise date of company stock options issued to you
previously will remain in effect for the life of the remaining term of those
options, as indicated below;

 

  a. 5,116 at $7.12 expiring 3/17/11

 

  b. 10,000 at $4.35 expiring 7/13/15

 

  c. 50,000 at $0.65 expiring 9/22/18

 

  d. 50,000 at $1.20 expiring 9/22/18

 

       All such options are fully vested and are exercisable until their
respective expiration dates. The Company hereby waives any provisions in the
Company’s option plans or agreements to the contrary to the terms of this
Agreement and waives the provisions of Section 13.3(a) of the 1999 Performance
Equity Plan regarding competition with the Company.

 

  4. Health Insurance – Coverage provided to you under COBRA will be paid for by
IVAX Diagnostics beginning May 22, 2010 through May 21, 2011.

 

  5. Release – In consideration of the payment and provisions of the Severance
Pay, Stock Options and Health Insurance you hereby fully, forever, irrevocably
and unconditionally release, remise and discharge the Company, its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities)
(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which you ever
had or now have against the Released Parties arising out of your employment with
and/or separation from the Company, including, but not limited to:

 

  a. Any agreement you have with the Company relating to your employment with
the Company;

 

  b.

Any claims, demands or liabilities for wrongful discharge or termination, breach
of express or implied contract, unpaid wages, unpaid benefits, unpaid severance,
breach of any covenant of good faith and fair dealing, constructive discharge or
pursuant to any federal, state, or local employment laws, regulations, or
executive orders prohibiting harassment, retaliation or, inter alia, age, race,
color, sex, gender,

 

2



--------------------------------------------------------------------------------

  national origin, religion, handicap, disability, ancestry, marital status,
familial status, and sexual orientation discrimination, such as the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, as amended, the Family Medical Leave
Act, the Civil Rights Act of 1866, the Employee Retirement Income Security Act
of 1974, the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973, the Immigration Reform and Control Act, the Health Insurance Portability
And Accountability Act of 1996 (“HIPPA”), the Florida Private Sector
Whistleblower Act;

 

  c. (Section 448.101, et. seq., Florida Statutes), the Florida Civil Rights Act
of 1992 (Section 760.01, et. seq, Florida Statutes), the Florida workers’
compensation retaliation statute (Section 440.205, Florida Statutes), the
Miami-Dade County Code of Ordinances, the Florida and Federal Constitutions, or
any other applicable federal, state, or local law, common or statutory, or tort
or common law cause of action, including, but not limited to, any cause of
action for costs, fees, expenses, or attorneys’ fees incurred in these matters,
which you ever had, now have, or shall have as the date of this letter;

 

  d. All common law claims including, but not limited to, actions in tort,
defamation, infliction of emotional distress and breach of contract; all claims
arising under any policies, practices or procedures of the Company; all claims
to any non-vested ownership interest in the Company, contractual or otherwise,
including but not limited to claims to stock or stock options; and

 

  e. Any other claim for damage arising out of your employment with or
separation from the Company (including a claim for retaliation) under any common
law theory or and federal, state or local statute or ordinance not expressly
referenced above.

 

       Notwithstanding anything to the contrary in this Agreement or in this
Section 5, you are not waiving and retain the ability to make a claim or
initiate an action for (1) a breach by the Company of the terms of this
Agreement and (2) any obligations the Company may owe to you in your capacity as
an officer or employee pursuant to any indemnification provisions or right to
contribution contained in the Company’s certificate of incorporation, under
applicable law, or under any insurance policy now or hereafter maintained by the
Company.

 

  6. Continuing Obligations – You acknowledge and reaffirm your obligation
diligently fulfill your duties and obligations as Chief Financial Officer of
IVAX Diagnostics up until your Termination Date. In addition, you acknowledge
and reaffirm to keep confidential all non-public information concerning the
Company which you acquired during the course of your employment with the
Company, and your obligations not to solicit or hire employees of the Company,
for a period of six months following the Termination Date.

 

3



--------------------------------------------------------------------------------

  7. Return of Company Property – You understand that you must return all
property of the Company. On or before the Termination Date, you confirm and
acknowledge that you have returned to the Company all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), Company identification, and any other Company-owned property in your
possession or control and have left intact all electronic Company documents,
including but not limited to those which you developed or helped develop during
your employment. You further confirm that you have cancelled all accounts for
your benefit, if any, in the Company’s name, including but not limited to,
credit cards, telephone charge cards, cellular phone and/or pager accounts and
computed accounts.

 

  8. Business Expenses and Compensation – You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. Assuming the amounts described in this Agreement are paid to you in full,
you acknowledge that you have received payment in full for all services rendered
in conjunction with your employment by the Company and that no other
compensation is owed to you.

 

  9. Non-Disparagement – You understand and agree that as a condition for
payment to you of the consideration described herein, you shall not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition. The Company agrees that its current officers, directors and
employees shall not make any false, disparaging or derogatory statements about
you to any media outlet, industry group, financial institution or current or
former employee, consultant, client or customer of the Company.

 

  10. Neutral Reference – If the Company receives any inquiries for references
regarding your employment with the Company, the Company will then provide your
dates of employment and position held and will not provide any other information
to any such inquirer.

 

  11. Amendment – This letter agreement shall be binding upon the parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by the parties hereto. This letter
agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

 

  12.

Waiver of Rights – No delay or omission by the Company in exercising any right
under this letter agreement shall operate as a waiver of that or any other
right. A waiver or consent

 

4



--------------------------------------------------------------------------------

  given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion

 

  13. Validity – Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

 

  14. Confidentiality – You understand and agree that as a condition for payment
to you of the Severance Pay, the terms and contents of this letter agreement,
and the negotiations and discussions resulting in this letter agreement, shall
be maintained as confidential by you and your agents and representatives and
shall not be disclosed by you and your agents and representatives to any person
except to the extent required by federal or state law or as otherwise agreed to
in writing by the Company.

 

  15. Nature of Agreement – You understand and agree that this letter agreement
is a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

 

  16. Voluntary Assent – You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this letter agreement, and that you fully understand the meaning and
intent of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, understand the contents hereof, freely and voluntarily assent
to all of the terms and conditions hereof, and sign your name of your own free
act.

 

  17. Acknowledgement and Revocation – You acknowledge that you have been given
at least twenty-one (21) days to consider this letter agreement, and that the
Company hereby advises you to consult with an attorney of your own choosing
prior to signing this agreement. You may revoke your agreement to this letter
agreement for a period of seven (7) days following the date you deliver the
signed agreement to the company. Any revocation within this period must be
submitted in writing to the Company and state “I hereby revoke my agreement to
the letter agreement dated April 15, 2009.” The revocation must be delivered to,
and received by, the Company within seven (7) days after the day you deliver the
signed agreement to the Company. This agreement shall not become effective or
enforceable until the revocation period has expired without our having revoked
your agreement.

 

5



--------------------------------------------------------------------------------

  18. Applicable Law – This letter agreement shall be interpreted and construed
by the laws of the State of Florida, without regard to conflict of law
provisions.

 

  19. Entire Agreement – This letter agreement contains and constitutes the
entire understanding and agreement between the parties hereto with respect to
the termination of your employment with the Company, the Severance Pay and the
release of claims against the Company and cancels all previous oral and written
negotiations, agreements, commitments, writings in connection therewith. Nothing
in this Paragraph 19, however, shall modify, cancel or supersede your
obligations set forth in Paragraph 5 herein.

 

  20. Continued Indemnification and Insurance – (a) From and after the Effective
Date, the Company agrees that it will continue to indemnify, defend and hold you
harmless against any costs or expenses (including attorneys fees and
disbursements), judgments, fines, losses, claims, damages or liabilities
incurred in connection with any claim, action, suit, proceeding, inquiries or
investigation, whether civil, criminal, administrative or investigative, arising
out of or pertaining to (i) the fact that you were an officer, employee,
fiduciary or agent of the Company or (ii) matters existing or occurring at or
prior to the Effective Date whether asserted or claimed prior to, at or after
the Effective Date, as provided in the Company certificate of incorporation or
Company Bylaws, in each case as in effect on the date of this Agreement, (b) The
certificate of incorporation and bylaws of the Company shall continue to contain
provisions with respect to indemnification, advancement of expenses and
exculpation of former or present directors and officers that treat you, as a
former officer, no less favorable than the Company’s then current officers and
directors. (c) After the Effective Date, the Company shall maintain insurance
policies from an insurance carrier with respect to directors and officers
liability insurance and fiduciary liability insurance (collectively, “D&O
Insurance”), for the persons who are covered by the Company’s existing D&O
Insurance including you as a former officer.

 

  21. Press Release/Announcements – After the Effective Date, all press releases
or announcements related to this Agreement or the transactions contemplated
hereby will not be issued or released without the consent of you and the
Company, which shall not be unreasonably withheld.

Please call me if you have any questions about the matters covered in this
letter.

 

Very truly yours, IVAX DIAGNOSTICS, INC. By:  

/s/    CHARLES STRUBY        

  Charles Struby   CEO & President

 

6



--------------------------------------------------------------------------------

I hereby agree to the terms and conditions set forth above. I intend that this
letter agreement become a binding agreement between the Company and me.

 

/s/    MARK DEUTSCH        

Mark Deutsch

   Date: May 3, 2010

To be returned by May 7, 2010

 

7